The defendants, who were the heirs of Samuel Winstead, denied the agreement set forth in the bill; relied upon the act of 1819, concerning parol contracts for the sale of lands, and insisted that the plaintiff having succeeded to all the personal estate of their ancestor, (275) which was large and valuable, and being entitled to a life estate in his land, had no claim whatever to a support out of the assets which descended to them.
Replications were filed to the answer, and it was heard upon proofs taken, which it is not necessary to set forth.
The plaintiff, however much to be pitied, for in justice she is entitled to the whole estate of her son, real as well as personal, in preference to a remote collateral heir, and the more especially in this case, as she furnishes most of the funds with which the lands were purchased, yet has no grounds on which she can stand; for we are clearly of opinion that the promise of support satisfied the transfer of the slaves; and if it did not, she has the whole personal estate as her own, wherewith she may satisfy it. At least, that forms no ground of relief in this bill. And as to the agreement to convey to her the lands in question in consideration of her selling for the son's benefit her dower in her late husband's lands, we are well satisfied, from the testimony, that nothing more was intended than a life estate, a home for life; and that also she has got, for on her son's death without issue, and without brother, sister, or father, the lands descended on her for life.
PER CURIAM.                                 Bill dismissed, with costs. *Page 144 
(276)